DETAILED ACTION/
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  Claims 1-4 are allowed.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 03/30/2021 and 02/26/2020 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Examiners Comments/ Drawings
Figure 1 and 2, 3a, 3b should be designated by a legend such as --Prior Art-- because only that which is old is illustrated.  See MPEP § 608.02(g).  Corrected drawings in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. The replacement sheet(s) should be labeled “Replacement Sheet” in the page header (as per 37 CFR 1.84(c)) so as not to obstruct any portion of the drawing figures. If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.  Examiner called attorney of record on 11/05/2021 and informed them that new revised drawings are needed for Fig.1,2,3a and 3b. 
Allowable Subject Matter
Claims 1-4 are allowed.  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
The following is an examiner’s statement of reasons for allowance: 
Re-claim 1, recites “inter alia” “ An electric power transmission system to which an electric field coupling power transmission technique is applied, the electric power transmission system comprising: a rotating electrode unit including a rotor electrode unit in which one or more rotor electrodes (212) and one or more rotor spacers (211) are alternately stacked (see Fig.13a,11b) and a stator electrode unit in which one or more stator electrodes (112) and one or more stator spacers (111) are alternately stacked (see Fig.11b), wherein, in the rotating electrode unit, when the rotor electrode is a power transmitting electrode, the stator electrode is a power receiving electrode (Alternate both rotatable), when the rotor electrode is a power receiving electrode, the stator electrode is a power transmitting electrode (switching work between electrodes, motor/generator), the rotor electrode unit and the stator electrode unit are combined in a nesting arrangement (see Fig.13a,13b, Fig.so as to be rotatable, at least an outer peripheral section of the rotor electrode is formed of a magnetic body, and the stator spacer has a magnet (M) that attracts the outer peripheral section (222) of the rotor electrode with a magnetic force. (See Fig.14).”  


    PNG
    media_image1.png
    476
    758
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    258
    490
    media_image2.png
    Greyscale
  
    PNG
    media_image3.png
    901
    374
    media_image3.png
    Greyscale
 
    PNG
    media_image4.png
    571
    577
    media_image4.png
    Greyscale


An electric power transmission system to which an electric field coupling power transmission technique is applied, the electric power transmission system comprising: a rotating electrode unit including a rotor electrode unit in which one or more rotor electrodes and one or more rotor spacers are alternately stacked and a stator electrode unit in which one or more stator electrodes and one or more stator spacers are alternately stacked, wherein, in the rotating electrode unit, when the rotor electrode is a power transmitting electrode, the stator electrode is a power receiving electrode, when the rotor electrode is a power receiving electrode, the stator electrode is a power transmitting electrode, the rotor electrode unit and the stator electrode unit are combined in a nesting arrangement so as to be rotatable, at least an outer peripheral section of the rotor electrode is formed of a magnetic body, and the stator spacer has a magnet that attracts the outer peripheral section of the rotor electrode with a magnetic force.”  None of the prior art search, Google Patent Search, International Search Reports, East Search, Ip.com NPL and Patent Search teach or suggest alone or in combination the combination of claim 1 above, the 
    PNG
    media_image5.png
    521
    743
    media_image5.png
    Greyscale
 
    PNG
    media_image6.png
    349
    402
    media_image6.png
    Greyscale
 
    PNG
    media_image7.png
    924
    656
    media_image7.png
    Greyscale

    PNG
    media_image8.png
    604
    606
    media_image8.png
    Greyscale
 
    PNG
    media_image9.png
    264
    472
    media_image9.png
    Greyscale

Claims 2-3 are allowed based on dependency from allowed claim 1.
Reasons of allowance for claim 4 are similar to claim 1. 
Re-claim 4, recites “inter alia” “  A manufacturing method for an electric power transmission system to which an electric field coupling power transmission technique is applied, which includes a rotating electrode unit including a rotor electrode unit in which one or more rotor electrodes and one or more rotor spacers are alternately stacked and a stator electrode unit in which one or more stator electrodes and one or more stator spacers are alternately stacked, and in which, in the rotating electrode unit, when the rotor electrode is a power transmitting electrode, the stator electrode is a power receiving electrode, when the rotor electrode is a power receiving electrode, the stator electrode is a power transmitting electrode, the rotor electrode unit and the stator electrode unit are combined in a nesting arrangement so as to be rotatable, and at least an outer peripheral section of the rotor electrode is formed of a magnetic body, the manufacturing method for an electric power transmission system comprising:  EXHF-014US44 a step of disposing a magnet on the stator spacer to attract the outer peripheral section of the rotor electrode with a magnetic force; a step of sealing a fluid in a gap formed between the rotor electrode and the stator electrode; and a step of removing the magnet disposed on the stator spacer. (See Fig.11b, Fig.13b, and Fig.14, see description of claim 1 above.”  

    PNG
    media_image1.png
    476
    758
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    258
    490
    media_image2.png
    Greyscale
  
    PNG
    media_image3.png
    901
    374
    media_image3.png
    Greyscale
 
    PNG
    media_image4.png
    571
    577
    media_image4.png
    Greyscale

The closest prior art Kenichi (WO2016143767A1) teaches power transmission system with electrodes and stator/rotor structure, but it fails to teach sealed structure that wherein, in the rotating electrode unit, when the rotor electrode is a power transmitting electrode, the stator electrode is a power receiving electrode, when the rotor electrode is a power receiving electrode, the stator electrode is a power transmitting electrode, the rotor electrode unit and the stator electrode unit are combined in a nesting arrangement so as to be rotatable, at least an outer peripheral section of the rotor electrode is formed of a magnetic body, and the stator spacer has a magnet that attracts the outer peripheral section of the rotor electrode with a magnetic force, it failed to teach the nesting structure of claim 1 which also has magnetic body at outer peripheral section of the rotor electrode and a stator with a magnet, where both electrodes work as receiving or transmitting making the device work both ways, with a magnet and magnetic body, and also having the nesting structure disclosed by the invention,  the sealing of the fluid of the gap of the electrical electrodes.  Prior art JP63087181 shows stator and rotor electrodes, but fail to teach the above mentioned limitations, US 20130106317 “Ludios” teach stator and rotor that have electrodes, but it fails to teach limitations above, specially the spacers, and the outer periphery being magnetic body and the stator having a magnet and that both the electrodes take turns in transmitting or receiving power.  All other prior art of record fail in combination or alone to suggest or teach or hint to combine the structure of claim 4 where “includes a rotating electrode unit including a rotor electrode unit in which one or more rotor electrodes and one or more rotor spacers are alternately stacked and a stator electrode unit in which one or more stator electrodes and one or more stator spacers are alternately stacked, and in which, in the rotating electrode unit, when the rotor electrode is a power transmitting electrode, the stator electrode is a power receiving electrode, when the rotor electrode is a power receiving electrode, the stator electrode is a power transmitting electrode, the rotor electrode unit and the stator electrode unit are combined in a nesting arrangement so as to be rotatable, and at least an outer peripheral section of the rotor electrode is formed of a magnetic body, the manufacturing method for an electric power transmission system comprising:  EXHF-014US44 a step of disposing a magnet on the stator spacer to attract the outer peripheral section of the rotor electrode with a magnetic force; a step of sealing a fluid in a gap formed between the rotor electrode and the stator electrode; and a step of removing the magnet disposed on the stator spacer..”  None of the prior art search, Google Patent Search, International Search Reports, East Search, Ip.com NPL and Patent Search teach or suggest alone or in combination the combination of claim 4 above, the combination of the limitations of the claim are unique.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAGED M ALMAWRI whose telephone number is (313)446-6565.  The examiner can normally be reached on Monday - Thursday. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Quyen Leung can be reached on 5712728188.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.  Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/MAGED M ALMAWRI/Primary Patent Examiner, Art Unit 2834